Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 1 of 16



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                     Case No. 1:20-cv-24342-RNS

  PAYRANGE, INC.                                 )
                                                 )
                    Plaintiff,                   )
                                                 )
  v.                                             )
                                                 )
  KIOSOFT TECHNOLOGIES, LLC and                  )
  TECHTREX, INC.,                                )
                                                 )
                    Defendants.                  )
                                                 )

                               REPLY IN SUPPORT OF
                   DEFENDANTS KIOSOFT TECHNOLOGIES, LLC’S AND
                  TECHTREX, INC.’S MOTION TO DISMISS PLAINTIFF’S
                CLAIM FOR INFRINGEMENT OF THE ’833 PATENT (COUNT I)




 4818-0377-4178.4
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 2 of 16



 Table of Contents

 I. INTRODUCTION ..................................................................................................................... 1

 II. ARGUMENTS .......................................................................................................................... 1

      A. KioSoft Is Entitled to Dismissal Because Plaintiff Has Identified No Claim Construction
         Positions that Preclude Resolution on Section 101 Grounds .............................................. 1
      B. Plaintiff’s Patent Claims are Directed to an Abstract Idea. ................................................. 2

           1. The Features Identified by Plaintiff Do Not Render Its Patent Claims Non-Abstract. 2
           2. The Abstract Idea Analysis Must Evaluate the “Focus” of the Claims                 4
           3. The ’833 Patent’s Claims are Nothing Like the Genuine Technical Improvements
              Found Eligible                                                                     6

      C. The ’833 Patent Contains No Inventive Concept Sufficient to Transform the Claims ....... 7
      D. The Unasserted Claims Cannot Salvage Plaintiff’s Complaint ......................................... 9
      E. Any Amendment by Plaintiff would be Futile .................................................................. 10

 III. CONCLUSION ....................................................................................................................... 10




                 DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
 4818-0377-4178.4                                                    ii
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 3 of 16



                                                      TABLE OF AUTHORITIES


 CASES
 Alice Corp. Pty. Ltd. v. CLS Bank In’l, 573 U.S. 208, 134 S. Ct. at 2347, 189 L.3d. 2d 296 (2014)... 5
 Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266 (Fed.Cir.2012) ...... 8
 Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ....................................................................... 10
 Bridge & Post, Inc. v. Verizon Communs., Inc., 778 Fed. App’x. 882 (Fed. Cir. 2019) ....................... 9
 BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) .................................................. 4
 buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) ........................................................... 8
 Cedars Sinai Med. Ctr. v. Quest Diagnostic Inc., 17-cv-5169-GW(FFMX), 2018 WL 2558385
   (C.D. Cal. Feb. 12, 2018) ................................................................................................................. 1
 ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019) ......................................... 3, 5
 Checkfree Corp. v. Metavante Corp., No. 3:12–cv-15-J-34JB, 2014 WL 466023, (M.D. Fla. Jan. 17,
   2014) ................................................................................................................................................. 5
 Cogent Med., Inc. v. Elsevier Inc., 70 F. Supp. 3d 1058 (N.D. Cal. Sept. 30, 2014) .................. 7, 8, 9
 CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011) ..................................... 6
 DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) .......................................... 6
 Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) ........................................................ 6
 Ex Parte Rajen S. Prabhu And David Chan, No. APPEAL 2017-000585, 2018 WL 2131670 (Pat.
   Tr. & App. Bd., Apr. 27, 2018) ........................................................................................................ 5
 Fortinet, Inc. v. Sophos, Inc., No. 13-cv-05831, 2015 WL 6513655, (N.D. Cal. Oct. 28, 2015) ......... 5
 Glasswall Sols. Ltd. v. Clearswift Ltd., 754 F.App’x 996 (Fed. Cir. 2018) ......................................... 3
 In re Morsa, 809 Fed. App’x. 913, (Fed. Cir. 2020) ............................................................................ 8
 Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018............................................... 4, 7
 Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372 (Fed. Cir. 2017) ................ 2, 3, 8
 Inventor Holdings, LLC v. Gameloft, Inc., 135 F. Supp. 3d, 239 (D. Del. 2015) ............................ 3, 8
 Mortg. Grader, Inc. v. First Choice Loan Servs., 811 F.3d 1314 (Fed. Cir. 2016)............................... 6
 Move, Inc. v. Real Est. Alliance Ltd., 221 F. Supp. 3d 1149 (C.D. Cal. 2016) aff’d in part, 721 Fed.
  Appx. 950 (Fed. Cir. 2018)............................................................................................................... 5
 O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351 (Fed. Cir. 2008) ........................ 2
 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015) ........................................... 2, 8
 Square, Inc. et al. v. Unwired Planet, LLC et al., Case CBM2014-00156, slip op at 30-31 (Pat. Tr.
   App. Bd. Dec. 22, 2015) ................................................................................................................... 8

                   DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
 4818-0377-4178.4                                                         iii
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 4 of 16



 Thermolife Int’l, LLC v. Vitamin Shoppe, Inc., No. 0:16-cv-60693, 2016 WL 6678525 (S.D. Fla.
   June 8, 2016)................................................................................................................................... 10
 Two-Way Media Ltd. v. Comcast Cable Communs., LLC, 874 F.3d 1329 (Fed. Cir. 2017) ................ 5
 Voip-Pal.Com, Inc. v. Apple Inc. 375 F. Supp. 3d 1110 (N.D. Cal. Mar. 25, 2019)............................ 7
 Wireless Media Innovations, LLC v. Maher Terminals, LLC, 100 F. Supp. 3d 405 (D.N.J. 2015) ..... 2

 OTHER AUTHORITIES
 35 U.S.C. § 101 ................................................................................................................................ 1, 9




                  DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
 4818-0377-4178.4                                                      iv
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 5 of 16




                                   MEMORANDUM OF LAW

  I.      INTRODUCTION

          PayRange Inc.’s (“Plaintiff”) U.S. Patent No. 10,719,833 (the “’833 Patent”) is directed to
  unpatentable subject matter under 35 U.S.C. § 101. Plaintiff’s arguments rely on characterizing
  the routine implementation of financial transactions as “technological” and attempt to compare
  Plaintiff’s routine implementation of a financial process to the genuine technological
  improvements that have been found to be directed to patentable subject matter in other cases.
  Plaintiff’s arguments and its Complaint (Dkt. 1) should be rejected for at least the reasons set forth
  in KioSoft Technologies, LLC’s and TechTrex, Inc.’s (collectively “KioSoft”) opening
  memorandum (Dkt. 19) and the instant reply.


  II.     ARGUMENTS

          A.         KioSoft Is Entitled to Dismissal Because Plaintiff Has Identified No Claim
                     Construction Positions that Preclude Resolution on Section 101 Grounds.

          Plaintiff asks this Court to kick the proverbial can down the road and delay a decision on
  KioSoft’s motion because claim construction has not yet taken place. Dkt. 27 at 7-8. To support
  that argument, Plaintiff points to several terms that describe generic and conventional technology:
  e.g., “automated retail machine,” “identifying,” and “receiving.” However, Plaintiff offers no
  constructions for these terms, let alone any explanation of how the validity analysis rests on these
  terms. Plaintiff therefore provides no reason why claim construction is necessary other than delay.
  For example, Plaintiff refers to “direct” vs. “indirect” communications, but Plaintiff does not and
  cannot plead that simply passing communications from one party to another was not known or
  renders its Patent claims non-abstract. Dkt. 27 at 8.
          Having failed to identify any reason why claim construction would be determinative,
  Plaintiff cannot simply demand that adjudication of its invalid patent be delayed until claim
  construction. See Cedars Sinai Med. Ctr. v. Quest Diagnostic Inc., 17-cv-5169-GW(FFMX), 2018
  WL 2558385, at *8 (C.D. Cal. Feb. 12, 2018) (claims require construction before ruling on a § 101
  motion “only where claim construction disputes are relevant to the § 101 question.”).       The ’833
  Patent claims are directed to an abstract idea regardless of whether the Court construes the claim
  terms broadly or narrowly. See, e.g., Wireless Media Innovations, LLC v. Maher Terminals, LLC,



  4818-0377-4178.4
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 6 of 16




  100 F. Supp. 3d 405, 410 (D.N.J. 2015 (no need to construe claims when “the computerized
  process disclosed in the [] patent is invalid under § 101, under any reasonable construction”).
  Because Plaintiff has failed to identify a dispute on claim construction that would affect the validity
  analysis, this Court is under no obligation to construe the claims. See O2 Micro Int'l Ltd. v. Beyond
  Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008) (finding no obligation to construe
  claims absent dispute demonstrating relevance).
          B.         Plaintiff’s Patent Claims are Directed to an Abstract Idea.

                     1.     The Features Identified by Plaintiff Do Not Render Its Patent Claims Non-
                            Abstract.

          In disputing that the ’833 Patent’s claims are directed an abstract idea, Plaintiff does not
  address the abstract concept. Instead, Plaintiff mischaracterizes the law and the facts in an attempt
  to inaccurately characterize its financial disclosure as a technical one.     Plaintiff asserts that its
  Patent claims are not abstract because the claims are purportedly directed to “automated
  purchasing through preemptively obtained payment authorizations” and “asynchronous
  communications between the payment server and automated retail machine via the mobile device,
  thus avoiding the need for a payment network.” Dkt. 27 at 1. The use of technological language
  does not save the ’833 Patent from the fact that that Patent discloses nothing more than utilizing
  computers and mobile devices in conventional ways to automate abstract financial tasks so that
  they are not performed by a human.
          Automation of an abstract task such as seeking financial authorization has been repeatedly
  and emphatically rejected as a way to render claims non-abstract. Indeed, the automation of
  financial activities such as financial transaction authorizations is the prototypical patent ineligible
  concept. Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1374, 1379 (Fed.
  Cir. 2017) (finding claims related to the computerization and automation of financial activity invalid
  and awarding attorneys’ fees because “the ’582 patent's claims are directed to an ‘economic
  arrangement’ implemented using ‘generic computer technology.’”); see OIP Techs., Inc. v.
  Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015) (claims directed to computer
  automation of previously manual offer-based price optimization).
          Plaintiff also asserts that the ’833 Patent claims are not abstract because they are directed
  to providing wireless communication capabilities to a vending machine and performing tasks
  “asynchronously,” meaning that the automated retail machine communicates with the mobile

               DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
  4818-0377-4178.4                                  2
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 7 of 16




  device, which then communicates with the server. Dkt. 27 at 9-10. Yet other than repeatedly
  making this claim, Plaintiff offers no explanation concerning how the disclosed system performs
  this asynchronous communication and does not identify any such disclosure in the claims. The
  claims recite the bare act of communicating from the automated retail machine to the mobile device
  and then from the mobile device to the server. Dkt. 1-1 at claim 1. The claim discloses no
  technological improvement for this communication. Id.
          Plaintiff does not and cannot assert that the claimed system makes any vending machine or
  mobile device better or that it recites a novel arrangement of communications. Had the ’833 Patent
  claimed a more efficient or better way to communicate wirelessly, then Plaintiff might have a
  plausible argument that the Patent’s claims were eligible. Plaintiff cannot overcome the simple
  fact that the claims recite obtaining payment authorization using conventional wireless
  communication means in their ordinary, conventional capacities to facilitate wireless
  communications. Stripped of the context of performing an abstract financial task, the claims of
  the ’833 Patent entail one device communicating with a second device, which second device
  communicates with a third device. See Glasswall Sols. Ltd. v. Clearswift Ltd., 754 Fed. Appx 996,
  999 (Fed. Cir. 2018) (invalidating claim under § 101 when claim “does not allow the computer to
  do something it could not previously do.”).
          The district court’s analysis in Inventor Holdings is instructive. Inventor Holdings, LLC v.
  Gameloft, Inc., 135 F. Supp. 3d, 239, 251 (D. Del. 2015). There, like here, the plaintiff insisted
  that mobile communications allowed its patent to perform abstract tasks more efficiently. Id. The
  court rejected this analysis, noting:
          Plaintiff argues that the ’198 patent “claims a specific solution to a specific problem
          associated with gaming on a mobile device, which itself is a recent advance. ...
          Plaintiff does not, however, assert that the claims of the ’198 patent solve a problem
          specific to mobile devices.

  Id. (internal citations omitted). Like the claims in Inventor Holdings, the claims of the ’833 Patent
  use prior art mobile communications to improve the performance of an abstract financial task.
          The Federal Circuit’s analysis in the ChargePoint case is also instructive. ChargePoint,
  Inc. v. SemaConnect, Inc., 920 F.3d 759, 768 (Fed. Cir. 2019). Like the ’833 Patent’s claims, the
  claims asserted in the ChargePoint case purported to solve a problem of providing wireless access
  to a device that did not previously have wireless access. Id. The Federal Circuit roundly rejected
  these arguments, noting:

             DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
  4818-0377-4178.4                                  3
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 8 of 16



          The specification also makes clear—by what it states and what it does not—that
          the invention of the ’715 patent is the idea of network-controlled charging. … The
          specification then goes on to describe a networked system in which, among other
          things, drivers can determine whether a charging station is available, drivers can
          pay to charge their vehicles, and utility companies can supply information to
          charging stations from a demand response system. Notably, however, the
          specification never suggests that the charging station itself is improved from a
          technical perspective, or that it would operate differently than it otherwise could.
          Nor does the specification suggest that the invention involved overcoming some
          sort of technical difficulty in adding networking capability to the charging stations.

  Id. The ’833 Patent claims describe a fundamental economic practice for which the claimed
  wireless communications components are “used in [their] ordinary capacity” to enable a device
  that did not previously have wireless access to subsequently access the Internet. BSG Tech LLC
  v. Buyseasons, Inc., 899 F.3d 1281, 1288 (Fed. Cir. 2018).
          The ’833 Patent’s claims do not describe a method or system that overcomes some
  technical difficulty(facilitating cashless payment is not a technical problem), and the ’833 Patent’s
  specification admits as much by confirming that the claimed system and method can be used with
  virtually any known communications technology. See Dkt. 19 at 5 citing Dkt 1-1 at 13:40-55 and
  17:25-35. Similar to the claims at issue in the ChargePoint case, the benefits of the ’833 Patent
  flow not from an improvement to how the technology operates, but instead from performing an
  abstract payment authorization and purchase in combination with known and conventional
  wireless steps of transmitting from the automated retail machine to the mobile device and from the
  mobile device to the server.
           When addressing patentees’ arguments that claims are non-abstract because they disclose
   solutions for problems that employ computer networks, the Federal Circuit consistently
   distinguishes claims that “improve a computer as a tool” (not abstract) from claims that use
   computers as tools (abstract). See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed.
   Cir. 2018. Though Plaintiff’s claimed method may improve on prior art payment methods (all
   patents claim to improve on what came before), it does not do so by improving any computer
   capabilities. The ’833 Patent’s claims disclose only standard computer and wireless components
   used as tools to carry out conventional financial activities.
                     2.   The Abstract Idea Analysis Must Evaluate the “Focus” of the Claims.

          Plaintiff accuses KioSoft of oversimplifying the ’833 Patent’s claims by looking only at the
  claims’ focus as opposed to the conventional structural components and generic communications
  steps recited in the claims and other details. Dkt. 27 at 13-15. But the Federal Circuit has repeatedly
             DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
  4818-0377-4178.4                                   4
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 9 of 16




  rejected this type of argument, recently reconfirming that in the “step one inquiry,” courts are to
  “look[] at the ‘focus’ of the claims,” not the details of the claim limitations. ChargePoint, 920 F.3d
  at 7709; see Two-Way Media Ltd. v. Comcast Cable Communs., LLC, 874 F.3d 1329, 1340 (Fed.
  Cir. 2017) (court’s inquiry appropriately “centered on determining the ‘focus’ of the claims, and
  was thus in accord with our precedent”); Move, Inc. v. Real Est. Alliance Ltd., 221 F. Supp. 3d
  1149, 1161 (C.D. Cal. 2016) aff’d in part, 721 Fed. Appx. 950 (Fed. Cir. 2018) (“courts routinely
  describe claims at a high level of generality at Alice step one.”).
            Similar to the present case, the claims at issue in Ex Parte Prabhu also used a mobile device
  to communicate and authorize a purchase. Ex Parte Rajen S. Prabhu And David Chan, No.
  APPEAL 2017-000585, 2018 WL 2131670 at *1 (Pat. Tr. & App. Bd., Apr. 27, 2018).
  The applicants in Ex Parte Prabhu insisted that their claims were not directed to an abstract idea
  because of the claimed technological implementation. The PTAB roundly rejected the idea,
  noting:
            However, we agree with the Examiner that independent claim 7 is directed to
            “authorizing [a] point of sale transaction using a mobile card” (Ans. 4; see also
            Non-Final Act. 3) and is similar to certain fundamental economic and conventional
            business practices that our reviewing courts have found patent ineligible, like
            intermediated settlement ….Furthermore, as in Alice, we need not labor to delimit
            the precise contours of the “abstract ideas” category in this case. It is enough to
            recognize that there is no meaningful distinction in the level of abstraction
            between the concept of an intermediated settlement in Alice and the concept of
            authorizing a point of sale transaction using a mobile card at issue here.

  Id. at *3 (emphasis added). Exactly like the claims in Ex Parte Prahbu, the ’833 Patent’s claims
  are directed to the abstract idea of using an intermediary (mobile device) to authorize a financial
  purchase. Id.; see also Dkt. 27 at 14. While Plaintiff notes that Patent Trial and Appeal Board
  (PTAB) precedent is not binding on district courts, district courts may and do treat PTAB rulings
  as persuasive. See Fortinet, Inc. v. Sophos, Inc., No. 13-cv-05831, 2015 WL 6513655, at *8 (N.D.
  Cal. Oct. 28, 2015) (PTAB ruling “although not binding in anyway” is “persuasive.”); Checkfree
  Corp. v. Metavante Corp., No. 3:12–cv-15-J-34JB, 2014 WL 466023, at *4 (M.D. Fla. Jan. 17,
  2014) (noting benefit of “valuable expert insight” from the PTAB).
            In fact, in the majority of § 101 cases, courts have characterized claims at a relatively high
  level of abstraction. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct., 189 Led.
  2d 296 (2014) (claims directed to a “intermediated settlement”); Mortg. Grader, Inc. v. First Choice


              DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
  4818-0377-4178.4                                    5
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 10 of 16




   Loan Servs., 811 F.3d 1314, 1324 (Fed. Cir. 2016) (system claim “directed to the abstract idea of
   ‘anonymous loan shopping’”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372
   (Fed. Cir. 2011) (claims directed to “detecting credit card fraud based on information relating to
   past transactions”). The focus of the ’833 Patent’s claims is an abstract financial transaction.
                      3.   The ’833 Patent’s Claims are Nothing Like the Genuine Technical
                           Improvements Found Eligible.

            Like virtually every patentee facing a motion to dismiss under § 101, Plaintiff contends that
   its patent claims are analogous to those in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245
   (Fed. Cir. 2014) and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). Dkt 27 at
   10-11. Yet Plaintiff fails to identify any aspect of the ’833 Patent’s claims that is even remotely
   similar to the DDR or Enfish claims. Id.
            In fact, the ’833 Patent claims are more analogous to the abstract claims distinguished in
   DDR, wherein the patents “broadly and generically claim” the use of conventional technology “to
   perform an abstract business practice.” Id. at 1258. The claims addressed in Enfish were found
   not to be abstract because they recited a “self-referential table” that “function[ed] differently than
   conventional database structures” and actually improved “computer functionality itself.” Enfish,
   LLC v. Microsoft Corp., 822 F.3d 1327, 1366 (Fed. Cir. 2016. There is nothing in the ’833 Patent’s
   claims that is even remotely analogous to the self-referential database of Enfish. Nor do Plaintiff’s
   Patent claims compare to the other genuine technological improvements cited in its brief, such as
   fundamental improvements to computer memory design, new kinds of computer file systems, or
   improvements to the operations of computers. Dkt. 27 at 10-11.
            The ’833 Patent’s claims entail a vending machine communicating with a mobile device
   and asking it to request financial authorization, the mobile device requesting authorization from a
   server, the mobile device telling the vending machine that it has authorization, and the purchase
   being triggered. See Dkt. 19 at 12. The ’833 Patent’s specification concedes that all of these tasks
   are performed using existing technology. See Dkt. 19 at 4-6 citing Dkt. 1-1 at 1:25-26; 13:4-6;
   13:40-55; 13:63-14:7; 17:25-35. By the ’833 Patent’s own admission, then, the purportedly novel
   feature of the ’833 Patent is the application of these known technologies to the abstract task of
   authorizing a financial transaction. Dkt. 27 at 9-10. There is no representation that any of these
   tasks is done in a technologically new manner, and the ’833 Patent’s claims are not patent eligible.
   Dkt. 27 at 9.


              DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
   4818-0377-4178.4                                  6
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 11 of 16




           C.         The ’833 Patent Contains No Inventive Concept Sufficient to Transform the
                      Claims.

            Plaintiff asserts that the ’833 Patent claims contain “multiple inventive concepts” that
   transform the claims into patent-eligible subject matter. Dkt. 23 at 11-12. The only inventive
   concept identified by Plaintiff for its asserted claims is the use of a mobile device to pass
   communications from the claimed retail machine to a server and back to the retail machine. Id.
   Plaintiff later argues that KioSoft “ignores” features such as: the identification of a vending
   machine based on a wireless transmission; the use of an “authorization code” transmitted to a
   vending machine; the act of pre-authorizing a purchase before product selection based on the
   authorization code; and the use of a “cashless transaction.” Dkt. 27 at 13-14. None of these
   limitations constitutes an “inventive concept” that “improve[s] a computer as a tool ” See Interval
   Licensing LLC, 896 F.3d at 1345.
             The fundamental problem of Plaintiff’s purported “inventive concept” can be seen once
   the abstract task of financial authorization and purchase is stripped from the ’833 Patent’s claims.
   The use of a mobile device to pass communications from the vending machine to the server merely
   involves transmission of data from a mobile device to a vending machine. Plaintiff does not and
   cannot allege that the transmission of data between three parties was inventive. Indeed, courts
   have found that the mere relaying of communications cannot establish claims as having an
   inventive concept. Voip-Pal.Com, Inc. v. Apple Inc. 375 F. Supp. 3d 1110, 1127 (N.D. Cal. Mar.
   25, 2019) (holding that call routing through an intermediary did not render claims eligible).
   Similarly, the transmission of an authorization code for a purchase to the vending machine,
   stripped of its abstract financial concept, is merely the transmission of a piece of data from one
   device to another.      See Dkt. 1-1 at 29:29-58. The “identification” based on a transmission is
   simply the transmission of identification data from the vending machine to the mobile device.
   Dkt. 1-1 at claim 1. The ’833 Patent is clear that these communications are not technical
   improvements to how transmission is performed, but rather cover any number of conventional
   prior art formats. See Dkt. 19 at 5 citing Dkt 1-1 at 13:40-55 and 17:25-35.
            The use of computers to perform a “cashless transaction” or the use of technology to
   authorize a purchase before a transaction has been rejected repeatedly as ineligible. See e.g.
   Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d at 1374 (Fed. Cir. 2017) (holding
   that computerization of financial transactions are presumptively invalid); OIP Tech, 788 F.3d at


                DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
   4818-0377-4178.4                                 7
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 12 of 16




   1362-63 (computer optimization of prices invalid); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,
   1355 (Fed. Cir. 2014) (guaranteeing a party’s performance in a transaction found invalid).
            Courts routinely find no inventive concept when, as here, “claims are implemented using
   generic mobile device technology that existed well before the priority date.” Inventor Holdings,
   LLC v. Gameloft, Inc., 135 F. Supp. 3d 239, 253 (D. Del. 2015). A claim must do more than
   speed up or improve the communications of a financial process with technology, it must
   fundamentally alter that process.
           Similarly, in the “transmitting” step, the wireless device merely receives a correlated
           transaction amount transmitted by the merchant… Viewed as a whole, the recited methods
           of the challenged claims simply describe a transaction between a customer and a
           merchant, assisted or facilitated, but not fundamentally altered, by the use of a wireless
           device.

   Square, Inc. et al. v. Unwired Planet, LLC et al., Case CBM2014-00156, slip op at 30-31 (Pat. Tr.
   App. Bd. Dec. 22, 2015) (Paper 40) (emphasis added). Like the “transmitting” of financial
   information considered by the PTAB in Square above, the transmission of an authorization
   request or code does not constitute an “inventive” concept because it merely constitutes the
   application of known wireless technology to abstract financial information.
            Plaintiff also argues that its claims must have an inventive concept because they were
   allowed over the prior art. Dkt. 27 at 12. Under Plaintiff’s argument, any patent that was allowed
   by the Patent Office would be immune to challenge at the motion to dismiss stage. However, this
   argument has repeatedly been rejected.
           it is important to distinguish novelty and obviousness from the “inventive feature”
           inquiry required by the Supreme Court in Alice. To be novel, a patent claim must
           include an element not present in the prior art. See 35 U.S.C. § 102. By contrast,
           the inventive feature question concerns whether the patent adds something to the
           abstract idea that is “integral to the claimed invention....”

   Cogent Med., Inc. v. Elsevier Inc., 70 F. Supp. 3d 1058, 1066 (N.D. Cal. Sept. 30, 2014) (citing
   Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed.
   Cir.2012)); see also In re Morsa, 809 Fed. Appx. 913, 917 (Fed. Cir. 2020) (“abstractness,
   novelty, and non-obviousness are separate legal and factual concepts”). Indeed, the Examiner in
   the prosecution of the ’833 Patent did not consider eligibility under 35 U.S.C. § 101, which is
   why Plaintiff relies on citations to other patents. Dkt. 27 at 16; Dkt 27-2. Like the patentee, in
   Cogent Medicine, Plaintiff’s application of known technology of wireless transmission to the


              DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
   4818-0377-4178.4                                8
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 13 of 16




   abstract task of financial authorization may not have been in the prior art of record during
   prosecution, but this does create an “inventive concept” that renders the claims patent eligible.
   Cogent Medicine, 70 F. Supp. 3d at 1066.
             As a matter of law, the Court is not obligated to treat the allowance of the claims over the
   prior art as relevant or significant to the second half of the Alice analysis. Because Plaintiff cannot
   rely on the legally irrelevant allowance of its claims over the prior art to create a factual dispute,
   the Court need not defer its determination of the instant Motion. See Bridge & Post, Inc. v. Verizon
   Communs., Inc., 778 Fed. Appx. 882, 894 (Fed. Cir. 2019) (court “was not required to accept
   [plaintiff’s] legal conclusions as true, even if couched as factual allegations”).
           Plaintiff also cites to the allowance of a related patent, U.S. Patent No. 9,659,296, as
   purported support for Plaintiff’s meritless position that the conventional technology recited in the
   ’833 Patent’s claims presents an inventive concept. Dkt. 27 at 16. This argument fails because
   the office action in that related patent occurred in 2014, shortly after the Supreme Court’s Alice
   decision and before that decision had been interpreted by the Patent Office or federal courts. See
   Dkt. 27-3.
             Plaintiff does not and cannot argue that using a mobile device to pass communications
   from one party to another or to perform computational tasks was not known in the art. It is only
   the application of this known technology to the abstract task of seeking financial authorization
   that Plaintiff contends to be inventive. Dkt. 27 at 11-13. Accordingly, Plaintiff does not and
   cannot identify any inventive concept and the ’833 Patent’s claims should be found invalid.
           D.         The Unasserted Claims Cannot Salvage Plaintiff’s Complaint.

           Plaintiff cannot rely on the unasserted Patent claims to prevent the dismissal of its
   Complaint. For the reasons set forth in KioSoft’s Memorandum, none of the independent and
   dependent claims are non-abstract, and none of the Patent claims offer any inventive technical
   solution. See Dkt. 19 at 18-19. Plaintiff nods toward the supposed technical concepts such as a
   “payment zone” in its dependent claims or the use of long- and short-range transceivers in
   unasserted independent claims. Dkt. 27 at 13-15. However, Plaintiff does not and cannot dispute
   that the claimed technical features such as measuring distance (its payment zones) and using
   different types of unspecified transceivers were known technically in the art and therefore
   comprise more of the same application of conventional technology to automate the abstract
   financial transaction. Dkt. 27 at 16-17. The specification of the ’833 Patent confirms that distance

                DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
   4818-0377-4178.4                                  9
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 14 of 16




   is measured using conventional methods such as wireless strength or accelerometers. Dkt. 1-1 at
   10-63:11-16. Similarly, the ’833 Patent describes the transceivers as conventional and covering
   any number of known technologies. Dkt. 1-1 at 13:27-44. Plaintiff only alleges that an inventive
   concept arises from the application of those known measuring techniques and known transceivers
   to the abstract task of authorizing a transaction.
            Plaintiff’s Complaint does not allege infringement of any ’833 Patent claims other than
   claim 1. See generally Dkt. 1. Plaintiff’s Complaint also does not plead facts necessary to
   implicate claims other than claim 1 in accordance with the standards for such assertions set forth
   in Twombly and Iqbal. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007; Ashcroft v. Iqbal,
   556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Absent such pleadings, this Court has
   held that dependent claims must be dismissed. Thermolife Int’l, LLC v. Vitamin Shoppe, Inc., No.
   0:16-cv-60693, 2016 WL 6678525, at *2-3 (S.D. Fla. June 8, 2016) (dismissing counts alleging
   infringement of dependent claims for which the Plaintiff did not set forth facts supporting
   infringement). Unlike the plaintiff in Thermolife, however, Plaintiff did not assert the ’833
   Patent’s dependent claims in the Complaint and accordingly cannot rely on those dependent claims
   to avoid dismissal.
           E.         Any Amendment by Plaintiff would be Futile.

           Plaintiff, as a last resort, asks for permission to amend its Complaint to plead purportedly
   disputed facts that would enable it to pursue assertion of its invalid Patent. Such a request should
   be denied. No amendment can cure the fundamentally abstract nature of the claims of the ’833
   Patent. Nor can Plaintiff plead facts establishing that the claimed technical features are inventive
   or transformative when the ’833 Patent and the inherent part of Plaintiff’s Complaint concede that
   they were well known and generic. See Dkt. 19 at 4-6 (citing Dkt. 1-1 at 1:25-26; 13:4-6; 13:40-
   55; 13:63-14:7; 17:25-35).
   III.    CONCLUSION
             For at least the foregoing reasons, KioSoft respectfully requests that the Court find the
    claims of the ’833 Patent invalid under 35 U.S.C. § 101. KioSoft also requests that the Court
    grant this Motion to Dismiss for Failure to State a Claim pursuant to Rule 12(b)(6) and dismiss
    the present action with prejudice.
    Dated: March 23, 2021                                Respectfully submitted,

                                                         /s/ John A. Camp
                DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
   4818-0377-4178.4                                     10
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 15 of 16




                                               John A. Camp
                                               Florida Bar Number 848115
                                               Ice Miller LLP
                                               7300 Biscayne Boulevard, Suite 200
                                               Miami, Florida 33138
                                               Phone: 305-341-9055
                                               John.Camp@icemiller.com

                                               Holiday W. Banta, pro hac vice
                                               Ice Miller LLP
                                               One American Square, Suite 2900
                                               Indianapolis, IN 46282
                                               Phone: 317-236-5882
                                               Facsimile: 317-592-4226
                                               H.Banta@icemiller.com

                                               Christian H. Robertson II, pro hac vice
                                               Ice Miller LLP
                                               20 F St NW, Suite 850
                                               Washington, DC 20001
                                               Phone: 202-807-4021
                                               Facsimile: 202-807-4022
                                               Christian.Robertson@icemiller.com

                                               T. Earl LeVere, pro hac vice
                                               Ice Miller LLP
                                               250 West Street, Suite 700
                                               Columbus, OH 43215
                                               Phone: 614-462-1095
                                               Facsimile: 614-228-4847
                                               Earl.LeVere@icemiller.com

                                               Bryon Wasserman, pro hac vice
                                               Ice Miller LLP
                                               1735 Market Street, Suite 3450
                                               Philadelphia, PA 19103
                                               Phone: 215-377-5029
                                               Facsimile: 215-982-5169
                                               Bryon.Wasserman@icemiller.com

                                                Counsel for Defendants KioSoft
                                                Technologies, LLC and TechTrex, Inc.




              DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
   4818-0377-4178.4                           11
Case 1:20-cv-24342-RNS Document 28 Entered on FLSD Docket 03/23/2021 Page 16 of 16




                                    CERTIFICATE OF SERVICE

           I, John Camp, do further certify that I have caused a true and correct copy of the Reply

   Brief in Support of Defendants KioSoft Technologies, LLC’s and TechTrex, Inc.’s Motion to

   Dismiss Plaintiff’s Claim for Infringement of The ’833 Patent (Count I) to be electronically mailed

   to all counsel of record included in the service list below on March 23, 2021 and that I have this

   day caused a true and correct copy of the same to be filed through the Court’s ECF system, which

   system has sent notice to all counsel of record.

           This, the 23rd day of March, 2021.


                                                               /s/ John A. Camp
                                                               John A. Camp
                                            SERVICE LIST

                      PayRange Inc. v. KioSoft Technologies, LLC and TechTrex, Inc.
                                     Case No.: 1:20-cv-24342-RNS
                         United States District Court, Southern District of Florida

    Joseph R. Englander                                James C. Yoon
    FOWLER WHITE BURNETT                               Ryan R. Smith
    1395 Brickell Avenue, 14th Floor                   Jamie Y. Otto
    Miami, Florida 33131                               Neil N. Desai
    Telephone: (305) 789-9259                          George Edward Powell III
    Facsimile: (305) 728-7559                          WILSON SONSINI GOODRICH & ROSATI
    Email: jenglander@fowler-white.com                 Professional Corporation
                                                       650 Page Mill Road
    Counsel for Plaintiff PayRange Inc.                Palo Alto, CA 94304-1050
                                                       Telephone: (650) 493-9300
    VIA ECF                                            Facsimile: (650) 565-5100
                                                       Email: jyoon@wsgr.com, rsmith@wsgr.com,
                                                       jotto@wsgr.com, ndesai@wsgr.com,
                                                       epowell@wsgr.com

                                                       VIA ECF

   4818-0377-4178.1




              DEFENDANTS’ REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
   4818-0377-4178.4                                   12
